In a proceeding, inter alia, to validate petitions designating petitioners as candidates in the Democratic Party primary election to be held on September 8, 1977 for the party positions of members of the county committee, the appeal is from a judgment of the Supreme Court, Nassau County, dated August 10, 1977, which granted the petition to the extent of declaring valid the petitions filed by petitioners as candidates for members of the Democratic County Committee. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Tomson at Special Term. Hopkins, J. P., Cohalan, Margett, Titone and Suozzi, JJ., concur.